
	

113 HR 4775 IH: Safeguarding Classrooms Hurt by ObamaCare’s Obligatory Levies
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4775
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Messer (for himself, Mr. Kline, Mr. Roe of Tennessee, Mr. Petri, Mr. Wilson of South Carolina, Mr. Hunter, Mr. Thompson of Pennsylvania, Mr. Walberg, Mr. Salmon, Mr. Guthrie, Mr. DesJarlais, Mr. Rokita, Mr. Bucshon, Mrs. Brooks of Indiana, Mr. Hudson, and Mr. Byrne) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt certain educational institutions from the
			 employer health insurance mandate, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Safeguarding Classrooms Hurt by ObamaCare’s Obligatory Levies.
		2.Certain educational institutions exempt from employer health insurance mandate
			(a)In generalSection 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subparagraph:
				
					(F)Exception for certain educational institutionsThe term applicable large employer shall not include—
						(i)any elementary school or secondary school (as such terms are defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965),
						(ii)any local educational agency or State educational agency (as such terms are defined in section 9101
			 of such Act), and
						(iii)any institution of higher education (as such term is defined in section 102 of the Higher Education
			 Act of 1965)..
			(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2013.
			3.Study of impact on educationThe Secretary of Education shall—
			(1)study the impact of the employer health insurance mandate under section 4980H of the Internal
			 Revenue Code of 1986 as in effect on the day before the date of enactment
			 of this Act and the impact of such mandate as in effect on the day after
			 the date of enactment of this Act on—
				(A)in coordination with the national assessment of title I under section 1501 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6491), the ability of State
			 educational agencies, local educational agencies, elementary schools, and
			 secondary schools to meet the purposes of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and
				(B)in coordination with the annual data collection conducted through the Integrated Postsecondary
			 Education Data System described in section 132(i)(4) of the Higher
			 Education Act of 1965 (20 U.S.C. 1015a(i)(4)), the ability of institutions
			 of higher education to maintain academic programs; and
				(2)not later than one year after the date of the enactment of this Act, submit separate written
			 reports to Congress with respect to the studies conducted under
			 subparagraphs (A) and (B) of paragraph (1).
			
